Weinstein, J. P.
(concurring). The treasury regulation interpreting section 401 (subd [a], par [13]) of the Internal Revenue Code states that a qualified plan must provide "that benefits provided under the plan may not be anticipated, assigned (either at law or in equity), alienated or subject to attachment, garnishment, levy, execution or other legal or equitable process” (26 CFR 1.401 [a]-13). Such an interpretation is entitled to considerable weight and must be upheld unless it fails to implement the Congressional mandate in some reasonable manner (National Muffler Dealers Assn. v United States, 440 US 472, 476). For the reasons stated in the *237dissenting opinion of Justice Rabin in National Bank of North Amer. v International Brotherhood of Elec. Workers (69 AD2d 679), it is my opinion that the interpretation placed upon the statute by the Treasury Department is not only reasonable but the only acceptable interpretation of the Congressional intent. Nevertheless, I am constrained to follow the decision of the majority in National Bank of North Amer. (supra) and therefore concur in the affirmance.
Hirsch and Jones, JJ., concur in memorandum; Weinstein, J. P., concurs in separate memorandum.